Exhibit 10.1

PURCHASE AGREEMENT




This Purchase Agreement (this “Agreement”) is made and entered into as of
December 16, 2013 (the “Closing Date”), by and between Bulldog Investors, LLC ,
a Delaware limited liability company, and including its members, officers,
successors, agents, employees, assigns, affiliates and affiliated persons and
any entities controlled directly or indirectly by any of the foregoing
(collectively referred to herein as “Bulldog”) and JAVELIN Mortgage Investment
Corp., a Maryland corporation (the “Company”).  

RECITALS

WHEREAS, Bulldog beneficially owns on behalf of various accounts shares of the
issued and outstanding common stock, par value $0.001 per share, of the Company
(“Company Shares”);

WHEREAS, Bulldog desires to sell to the Company, and the Company desires to
purchase from Bulldog, free and clear of any and all Liens (as defined herein),
an aggregate of 516,000 Company Shares for an aggregate purchase price of
$6,582,818.40, as set forth herein; and

WHEREAS, concurrently with the execution of this Agreement, the Company and
Bulldog are entering into a standstill agreement, dated as of the date hereof,
by and among such parties (the “Standstill Agreement”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements and representations and warranties contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties, intending to be legally bound hereby,
agree as follows:

ARTICLE I
PURCHASE AND SALE; CLOSING

1.1.

Purchase and Sale.  

(a)

Simultaneous with the execution and delivery of this Agreement, and upon the
terms and subject to the conditions of this Agreement (including the execution
of the Standstill Agreement by all parties thereto and such Standstill Agreement
being in full force and effect), the Company irrevocably purchases from Bulldog
and Bulldog irrevocably sells, conveys, assigns, transfers and delivers to the
Company (subject to receipt of the Purchase Price, as defined in Section
1.1(b)), 516,000 Company Shares (the “Purchased Shares”), free and clear of any
and all mortgages, pledges, encumbrances, liens, security interests, options,
charges, claims, deeds of trust, deeds to secure debt, title retention
agreements, rights of first refusal or offer, limitations on voting rights,
proxies, voting agreements, limitations on transfer or other agreements or
claims of any kind or nature whatsoever (collectively, “Liens”), in the amounts
set forth on Schedule I hereto.  

(b)

In consideration of the aforesaid sale, conveyance, assignment, transfer and
delivery to the Company of the Purchased Shares and in consideration of the
execution of the Standstill Agreement, the Company shall pay Bulldog a price,
per Purchased Share, of $12.7574 in cash, for an aggregate price of
$6,582,818.40 (the “Purchase Price”).  The consummation of the purchase of the
Purchased Shares and the payment of the Purchase Price in accordance with this
Agreement is referred to as the “Closing.”

(c)

The Company and Bulldog shall use their best efforts to cause the purchase of
the Purchased Shares to settle no later than December 19, 2013 (the “Settlement
Date”).  

(d)

Bulldog shall deliver the Purchased Shares as directed by the Company (via DTC
book entry transfer, by delivering stock certificates or through a combination
of the foregoing) immediately following confirmation of receipt of a wire
transfer of the Purchase Price to the account set forth on Schedule II hereof.

1.2.

Expenses.  Except as expressly set forth in this Agreement, all fees and
expenses incurred by each party hereto in connection with the matters
contemplated by this Agreement shall be borne by the party incurring such fees
or expenses, including the fees and expenses of any investment banks, attorneys,
accountants or other experts or advisors retained by such party.  

1.3.

Other Actions.  Each party hereto agrees to execute and deliver such other
instruments as shall be reasonably requested by a party hereto to consummate the
transactions contemplated by this Agreement.




--------------------------------------------------------------------------------




ARTICLE II
COVENANTS

2.1.

Public Announcement; Public Filings.

(a)

At Closing, the Company shall issue a press release substantially in the form
attached hereto as Exhibit A, announcing certain terms of this Agreement and the
Standstill Agreement.  The Company hereby agrees not to issue any other press
release, or make any public announcement or public statement, regarding the
matters pursuant to which this Agreement and the Standstill Agreement relate
that are inconsistent with such press release.  Bulldog hereby agrees not to
issue any press release, or make any public announcement or public statement,
regarding the matters pursuant to which this Agreement or the Standstill
Agreement relate that are inconsistent with such press release.

(b)

Promptly following the date hereof, Bulldog shall cause to be filed with the
Securities and Exchange Commission (the “SEC”) an amendment to its Schedule 13D
filed with the SEC on August 16, 2013 (the “Bulldog 13D”), and prior to filing
such amendment will provide the Company and its counsel a reasonable opportunity
to review and comment upon such amendment.  

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BULLDOG

Bulldog hereby makes the following representations and warranties to the
Company:

3.1.

Existence; Authority.  Bulldog is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization. Bulldog has all
requisite competence, power and authority to execute and deliver this Agreement
and the Standstill Agreement, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the Standstill Agreement.

3.2.

Enforceability.  This Agreement has been duly and validly executed and delivered
by Bulldog, and, upon its execution and delivery, the Standstill Agreement will
be duly and validly executed and delivered by Bulldog, and, assuming due and
valid authorization, execution and delivery by the Company, this Agreement and
the Standstill Agreement will constitute the legal, valid and binding
obligations of Bulldog, as applicable, enforceable in accordance with its terms,
except as such enforceability may be affected by bankruptcy, insolvency,
moratorium and other similar Laws relating to or affecting creditors’ rights
generally and general equitable principles.

3.3.

Ownership.  Bulldog is the beneficial owner of the Purchased Shares set forth on
Schedule I hereto, free and clear of any and all Liens. Bulldog has full power
and authority to transfer full legal ownership of its Purchased Shares to the
Company, and Bulldog is not required to obtain the approval of any person or
governmental agency or organization to effect the sale of the Purchased Shares.
 

3.4.

Good Title Conveyed.  All Purchased Shares sold by Bulldog hereunder shall be
free and clear of any and all Liens.  At the Closing, good, valid and marketable
title to such Purchased Shares shall vest in the Company.  

3.5.

Absence of Litigation.  There is no suit, action, investigation or proceeding
pending or, to the knowledge of Bulldog threatened against it that could impair
the ability of Bulldog to perform its obligations hereunder or under the
Standstill Agreement, or to consummate the transactions contemplated hereby or
thereby.

3.6.

No Violation.  The execution, delivery and performance of this Agreement or of
the Standstill Agreement by Bulldog does not and will not violate or conflict
with (i) any law, rule, regulation, order, judgment or decree applicable to such
person or (ii) result in any breach or violation of or constitute a default (or
an event which with notice or lapse of time or both could constitute such a
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such person is a
party or by which it is bound.  

3.7.

Other Acknowledgements.

(a)

Bulldog hereby represents and acknowledges that it is a sophisticated investor
and that it knows that the Company may have material Confidential Information
concerning the Company and its condition (financial and otherwise), results of
operations, businesses, properties, plans and prospects and that such
information could be material to Bulldog’s decision to sell the Purchased Shares
or otherwise materially adverse to Bulldog’s interests.  Bulldog acknowledges
and agrees that the Company shall




2




--------------------------------------------------------------------------------







have no obligation to disclose to it any such information and hereby waives and
releases, to the fullest extent permitted by Law, any and all claims and causes
of action it has or may have against the Company and its Affiliates, officers,
directors, employees, agents and representatives based upon, relating to or
arising out of nondisclosure of such information or the sale of the Purchased
Shares hereunder.

(b)

Bulldog further represents that it has adequate information concerning the
business and financial condition of the Company to make an informed decision
regarding the sale of the Purchased Shares and has, independently and without
reliance upon the Company, made its own analysis and decision to sell the
Purchased Shares. With respect to legal, tax, accounting, financial and other
considerations involved in the transactions contemplated by this Agreement,
including the sale of the Purchased Shares, Bulldog is not relying on the
Company (or any agent or representative thereof).  Bulldog has carefully
considered and, to the extent it believes such discussion necessary, discussed
with professional legal, tax, accounting, financial and other advisors the
suitability of the transactions contemplated by this Agreement, including the
sale of the Purchased Shares.  Bulldog acknowledges that none of the Company or
any of its directors, officers, subsidiaries or Affiliates has made or makes any
representations or warranties, whether express or implied, of any kind except as
expressly set forth in this Agreement.

(c)

Bulldog represents that: (i) it is an “accredited investor” as defined in Rule
501 promulgated under the Securities Act of 1933, as amended; and (ii) the sale
of the applicable Purchased Shares by Bulldog (A) was privately negotiated in an
independent transaction and (B) does not violate any rules or regulations
applicable to Bulldog.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes the following representations and warranties to the
Bulldog:

4.1.

Existence; Authority.  The Company is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Maryland.  The
Company has all requisite corporate power and authority to execute and deliver
this Agreement and the Standstill Agreement, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the Standstill
Agreement.

4.2.

Enforceability.  This Agreement has been duly and validly executed and delivered
by the Company and, upon its execution and delivery, the Standstill Agreement
will be duly and validly executed and delivered by the Company, and, assuming
due and valid authorization, execution and delivery by Bulldog, this Agreement
and the Standstill Agreement constitute the legal, valid and binding obligations
of the Company, enforceable against it in accordance with its terms, except as
such enforceability may be affected by bankruptcy, insolvency, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles. The purchase of the Purchased Shares by the
Company: (a) was privately negotiated in an independent transaction; and (b)
does not violate any rules or regulations applicable to the Company.

4.3.

Absence of Litigation. There is no suit, action, investigation or proceeding
pending or, to the knowledge of the Company, threatened against the Company that
could impair the ability of the Company to perform its obligations hereunder or
to consummate the transactions contemplated hereby.  

ARTICLE V
GENERAL PROVISIONS

5.1.

Survival.  Each of the representations, warranties, covenants, and agreements in
this Agreement or pursuant hereto shall survive the Closing. Notwithstanding any
knowledge of facts determined or determinable by any party by investigation,
each party shall have the right to fully rely on the representations,
warranties, covenants and agreements of the other parties contained in this
Agreement or in any other documents or papers delivered in connection herewith.
Each representation, warranty, covenant and agreement of the parties contained
in this Agreement is independent of each other representation, warranty,
covenant and agreement. Except as expressly set forth in this Agreement or the
Standstill Agreement, no party has made any representation warranty, covenant or
agreement to the other parties to this Agreement.

5.2.

Notices.  All notices and other communications in connection with this Agreement
shall be in writing and shall be deemed given if delivered personally, sent via
facsimile (with confirmation), sent via electronic mail (with confirmation),
mailed by registered or certified mail (return receipt requested) or delivered
by an express courier (with confirmation) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):




3




--------------------------------------------------------------------------------




(a)

if to Bulldog:

Phillip Goldstein and Andrew Dakos

c/o Bulldog Investors, LLC

Park 80 West – Plaza Two

250 Pehle Ave.

Suite 708

Saddle Brook, New Jersey 07663

Attention:

Phillip Goldstein

Fax:

(201) 556-0097

Tel:

(201) 556-0092

Email:

pgoldstein@bulldoginvestors.com

adakos@bulldoginvestors.com




(b)

if to the Company, to:

JAVELIN Mortgage Investment Corp.

3001 Ocean Drive

Suite 201

Vero Beach, Florida 32963

Attention:

Scott J. Ulm

Jeffrey J. Zimmer

Fax:

(561) 348-2408

Tel:

(772) 617-4340

Email:

sju@armourllc.com

jz@armourllc.com




with a copy (which shall not constitute notice) to:




Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:

Adam O. Emmerich

Ronald C. Chen

Fax:

(212) 403-2000

Tel:

(212) 403-1000

Email:

aoemmerich@wlrk.com

rcchen@wlrk.com




and to:

Akerman LLP
One Southeast Third Avenue
Suite 2500
Miami, Florida 33131

Attention:

Bradley D. Houser

Fax:

(305) 374-5095

Tel:

(305) 374-5600

Email:

bradley.houser@akerman.com




All notices and other communications shall be deemed to have been given: (i)
when received if given in person; (ii) on the date of electronic confirmation of
receipt if sent by facsimile or other wire transmission; (iii) three business
days after being deposited in the U.S. mail, certified or registered mail,
postage prepaid; or (iv) one business day after being deposited with a reputable
overnight courier.  

5.3.

Certain Definitions.  As used in this Agreement: (a) the terms “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms under Rule
12b-2 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and shall include persons who become Affiliates or Associates
(as applicable) of any person subsequent to the date hereof; (b) each of the
Company,  and Bulldog is referred to herein individually as a “party,” and they
are referred to herein




4




--------------------------------------------------------------------------------




collectively as “parties”; (c) the term “business day” shall mean any day other
than a Saturday, Sunday or day on which banking institutions in New York, New
York are authorized or obligated pursuant to Law or regulation to be closed; (d)
the term “Action” shall mean any claim, action, suit, charge, demand, directive,
inquiry, subpoena, proceeding, arbitration, mediation or other investigation;
(e) the term “Law” shall mean any and all domestic (federal, state or local) or
foreign laws, rules, regulations, orders, judgments or decrees promulgated by
any governmental authority; (f) the term “beneficial ownership” (and correlative
terms) shall have the meaning ascribed to such term under Rule 13d-3 promulgated
under the Exchange Act; and (g) the term “Bulldog Investors Funds” shall have
the meaning ascribed to such term in the Bulldog 13D.

5.4.

Specific Performance.  The Company, on the one hand, and Bulldog on the other
hand, acknowledge and agree that the other would be irreparably injured by a
breach of this Agreement and that money damages are an inadequate remedy for an
actual or threatened breach of this Agreement.  Accordingly, the parties agree
to the granting of specific performance of this Agreement and injunctive or
other equitable relief as a remedy for any such breach or threatened breach,
without proof of actual damages, and further agree to waive any requirement for
the securing or posting of any bond in connection with any such remedy.  Such
remedy shall not be deemed to be the exclusive remedy for a breach of this
Agreement, but shall be in addition to all other remedies available at Law or
equity.

5.5.

Interpretation.  For the purposes of this Agreement: (a) words in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other gender as the context requires; (b) the terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules to this Agreement) and not to any particular provision of
this Agreement, and Article, Section, paragraph and Schedule references are to
the Articles, Sections, paragraphs and Schedules to this Agreement unless
otherwise specified; (c) whenever the word “include,” “includes” or “including”
is used in this Agreement, it shall be deemed to be followed by the words
“without limitation”; (d) the word “or” shall not be exclusive; and (e) all
references to any period of days shall be deemed to be to the relevant number of
calendar days unless otherwise specified.  The headings and titles to the
sections of this Agreement are inserted for convenience only and shall not be
deemed a part hereof or affect the construction or interpretation of any
provision hereof.  The parties have participated jointly in negotiating and
drafting this Agreement.  In the event that an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

5.6.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other party (including by means of electronic delivery or
facsimile).

5.7.

Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.  This Agreement (including any schedules, annexes or exhibits
hereto) contains the entire understanding of the parties hereto with respect to
its subject matter.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the parties other
than those expressly set forth herein.  No modifications of this Agreement can
be made except in writing signed by an authorized representative of the Company
and Bulldog.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by Law.  The terms and conditions
of this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns.  No party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
Bulldog, the prior written consent of the Company, and with respect to the
Company, the prior written consent of an authorized representative of Bulldog.
 This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other persons.

5.8.

Governing Law.  This Agreement and all Actions (whether based on contract, tort
or otherwise), directly or indirectly, arising out of or relating to this
Agreement or the actions of the parties hereto in the negotiation,
administration, performance and enforcement thereof, shall be governed by, and
construed in accordance with, the Laws of the State of New York, without giving
effect to any choice or conflict of Laws provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
Laws of any jurisdiction other than the State of New York.

5.9.

Consent to Jurisdiction.

(a)

Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York and to the jurisdiction of
the United States District Court for the Southern District of New York (the “NY
Courts”), for the purpose of any Action (whether based on contract, tort or
otherwise), directly or indirectly, arising out of or relating to this Agreement
or the actions of the parties hereto in the negotiation, administration,
performance and enforcement thereof, and each of the parties hereto hereby
irrevocably agrees that all claims in respect to such Action may be heard and
determined exclusively in any NY Court.




5

--------------------------------------------------------------------------------




(b)

Each party hereto (i) irrevocably consents to the service of the summons and
complaint and any other process in any other Action relating to the transactions
contemplated by this Agreement, on behalf of itself or its property, in the
manner provided by Section 5.2 and nothing in this Section 5.9 shall affect the
right of any party to serve legal process in any other manner permitted by Law,
(ii) consents to submit itself to the personal jurisdiction of the NY Courts in
the event any dispute arises out of this Agreement or the transactions
contemplated by this Agreement, (iii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such NY Court and (iv) agrees that it will not bring any Action relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than the NY Courts.  Each party hereto agrees that a final judgment in any
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law.  

5.10.

WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE), DIRECTLY OR INDIRECTLY, ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES HERETO IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.  EACH OF
THE PARTIES HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.  

5.11.

Severability.  Whenever possible, each provision or portion of any provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable Law in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed
and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.  

[Signature page follows]




6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.







 

JAVELIN Mortgage Investment Corp.

 

 

 

 

By:

/s/ Jeffery J. Zimmer

 

 

Name: Jeffery J. Zimmer

 

 

Title: Co-Chief Executive Officer

 

 

 

 

 

 

 

Bulldog Investors, LLC

 

 

 

 

By:

/s/ Phillip Goldstein

 

 

Name: Phillip Goldstein

 

 

Title: Member


